Exhibit 10.77

 

THIRD AMENDMENT TO

LIMITED LIABILITY COMPANY AGREEMENT

OF

@VENTURES PARTNERS III, LLC

 

THIS THIRD AMENDMENT, effective as of the 31st day of July, 2001, to the Limited
Liability Company Agreement dated as of June 30,1999 (as amended to date, the
“Agreement”), of @Ventures Partners III, LLC, a Delaware limited liability
company (the “LLC”), is by and among the Capital Member and the Managing Members
of the LLC. Capitalized terms used herein, and not otherwise defined herein,
shall have the respective meanings ascribed to them in the Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Members hereby amend the Agreement as follows.

 

1. Treatment of Andrew J. Hajducky, III and Jonathan Callaghan in Respect of
Event of Termination.

 

Effective as of July 31, 2001, Andrew J. Hajducky, III’s relationship with all
Employers has terminated, and such termination constitutes an Event of
Forfeiture. The Members and Mr. Hajducky agree that, notwithstanding any
provision of the Agreement to the contrary, (i) such Event of Forfeiture shall
not constitute a Clause Z Event, and (ii) Mr. Hajducky’s Vested Percentage shall
equal 55%. Therefore, effective as of the date hereof, (a) Mr. Hajducky’s
Percentage Interest has been reduced to zero; (b) Mr. Hajducky’s Investment
Percentage Interest in each Investment in which he participates has been reduced
in accordance with Section 3.04(b)(ii) of the Agreement and the Investment
Percentage Interest of the other Members participating in such Investments shall
be increased to the extent and in the manner provided in Section 3.04(b)(ii);
and (c) any amount held in any Vesting Escrow for the benefit of Mr. Hajducky
which is attributable to the portion of his interest which has been forfeited
effective as of the date hereof shall be forfeited as provided in Section
3.04(b)(iii). Mr. Hajducky shall continue to be subject to all other provisions
of the Agreement, including without limitation, Sections 3.01(b)(ii) and (iii),
3.04(b)(iv), 3.04(c) and 6.06(b), and the last sentence in the definition of the
term “Event of Forfeiture.”

 

Effective as of July 31, 2001, Jonathan Callaghan’s relationship with all
Employers has terminated, and such termination constitutes an Event of
Forfeiture. The Members and Mr. Callaghan agree that, notwithstanding any
provision of the Agreement to the contrary, (i) such Event of Forfeiture shall
not constitute a Clause Z Event, and (ii) Mr Callaghan’s Vested Percentage shall
equal 55%. Therefore, effective as of the date hereof, (a) Mr. Callaghan’s
Percentage Interest has been reduced to zero; (b) Mr. Callaghan’s Investment
Percentage Interest in each Investment in which he participates has been reduced
in accordance with Section 3.04(b)(ii) of the Agreement and the Investment
Percentage Interest of the other Members participating in such Investments shall
be increased to the extent and in the manner provided in Section 3.04(b)(ii);
and (c) any amount held in any Vesting Escrow for the benefit of Mr.

 



--------------------------------------------------------------------------------

Callaghan which is attributable to the portion of his interest which has been
forfeited effective as of the date hereof shall be forfeited as provided in
Section 3.04(b)(iii). Mr. Callaghan shall continue to be subject to all other
provisions of the Agreement, including without limitation, Sections 3.01(b)(ii)
and (iii), 3.04(b)(iv), 3.04(c) and 6.06(b), and the last sentence in the
definition of the term “Event of Forfeiture.”

 

2. Amendment to Section 6.02. Section 6.02 of the Agreement is hereby amended to
read in its entirety as follows:

 

“6.02 Tax Matters Partner. The tax matters partner for the LLC, pursuant to Code
Sections 6221 through 6231, shall be a Member designated by the Capital Member
and a Majority in Number of the Voting Managing Members.”

 

3. No Other Amendments. In all other respects, the Agreement is hereby ratified
and confirmed.

 

[Signature pages follow.]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

CAPITAL MEMBER:

CMG @VENTURES CAPITAL CORP.

By  

/s/ David S. Wetherell

Name

 

David S. Wetherell

Title

 

President

 

MANAGING MEMBERS (to be executed by the Managing Members, exclusive of Members
for whom an Event of Forfeiture has occurred):

/s/ Guy A. Bradley

Guy A. Bradley

/s/ Jonathan Callaghan

Jonathan Callaghan

NA

Brad Garlinghouse (Event of Forfeiture)

/s/ Andrew J. Hajducky, III

Andrew J. Hajducky, III

/s/ Denise W. Marks

Denise W. Marks

/s/ Peter H. Mills

Peter H. Mills

/s/ David J. Nerrow, Jr.

David J. Nerrow, Jr.

/s/ Marc Poirier

Marc Poirier

/s/ David S. Wetherell

David S. Wetherell

 

- 3 -